Judgment and order affirmed, with costs. Memorandum: The portion of the bottle admitted in evidence and the testimony that it was solidly imbedded in the ground and that its removal was difficult, were ample to permit the jury to draw therefrom the inference that it had been in the park path a sufficient length of time to charge the defendant with constructive notice thereof. AH concur. (The judgment is for plaintiff in a negHgence action. The order denies a motion for a new trial.) Present —■ Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.